 In the Matter of NATIONAL BISCUIT COMPANY, EMPLOYERandOFFICEEMPLOYEES INTERNATIONAL UNION, LOCAL 153, AFL, OF OFFICE EM-PLOYEES INTERNATIONAL UNION, PETITIONERCase No. ?,RC-192.-Decided April 03,1948Messrs. Joseph H. Burgess, Jr., William E. Mackay,andS.W.Rodda,of New York City, for the Employer.Messrs.Walter M. Colleran, Walter C. Gorray, Ernest Ettlinger,andHoward Coughlin,of New York City, for the Petitioner.Markewich, Rosenhaus and lllarkewich,byMr. Arthur K. Garfinkel,of New York City; andMessrs. Julius SamandA. Paul Schur,of NewYork City, for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on February 13, 1948, before Leonard J. Lurie, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.During the course of the hearing, Retail, Wholesale and ChainStore Food Employees Union, Local 338, CIO, herein called the Inter-venor, moved to dismiss the petition and relegate the issues herein tothe New York State Labor Relations Board, contending that theNational Labor Relations Board does not have jurisdiction to enter-tain this petition.The hearing officer did not rule on this motion.For reasons set forth below, the Intervenor's motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERNational Biscuit Company, a New Jersey Corporation, is engagedin the manufacture and sale of bakery products and cereals, with its'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connectionRith this case toa three-man panel consisting of the undersigned Board Members[Houston, Reynolds, andGray].77 N. L. R. B., No. 47.332 NATIONAL BISCUIT COMPANY333main office in New York City and with branch offices, baking plants,and sales agencies throughout the United States.The Employeroperates a plant in New York City, and has six sales agencies in theNew York City area.2 Salesmen at these agencies are involved inthis proceeding.During the past year, the Employer's New York City plant usedraw materials valued in excess of $1,000,000 of which approximately60 percent was purchased from points outside the State of New York.During the same period the Employer's New York City plant soldproducts valued in excess of $1,000,000 within and outside the Stateof New York.The salesmen in the New York City area sell to retailers and privateorganizations, such as the YMCA and hospitals, only within the Stateof New York. During the past year they received and sold the Em-ployer's products, valued in excess of $1,000,000, approximately 90percent of which was manufactured in the Employer's New YorkCity plant.The remaining 10 percent of the products sold by thesalesmen in the New York City area were secured from the Employer'splants outside the State of New York.'We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Retail,Wholesale and Chain Store Food Employees Union, Local338, herein called the Intervenor, is a labor organization affiliated withthe Congress of Industrial Organizations, claiming to represent em-ployees of the Employer.3The agenciesare locatedat Chelsea,New Brighton,Brooklyn,LongIsland City,Jamaica, andMineola, New York.3 The Intervenorasserts that the salesmeninvolvedin this proceeding are engaged inactivitieswholly intrastatein character and contendsthat the Boardiswithout juris-diction to entertain the instantpetitionrespectingthem.We donot agree.The Employeris clearly engaged in interstate commerce in the course of its manufacture and sale ofbakery products.That thesalesmen herein concerned do not in the course of their assignedduties move across State lines is not determinative of the Board's jurisdictionover theirEmployer.The record disclosesthat thesesalesmen sell some products manufactured bythe Employeroutside the State of NewYork and thatthey sellother productsmanufac-tured by theEmployerat the New York City plant, whichimports from outside the Statea very considerable amount of raw materialsfor theirmanufacture.Furthermore, theunitary character of the Employer's operations of manufacture and sale of its productsin the Stateof New Yorkimpresses our jurisdiction upon the entire enterprise.SouthernColorado PowerCompany v. N L. R B,111 F (2d) 539, 542-543 (C C. A. 10) ; N L.R. Bv.SchmidtBakery Cc , Inc.,122 F (2d) 162, 163 (C C. A. 4) ; NL. R. B. v.WeyerhaeuserTimber Company, Clemons Branch,132 F (2d) 234, 235 (C. C. A 9) ;Butler Brothers v. N. L. R B.,134 F. (2d) 981, 983-984 (C.C. A. 7). 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner or the Intervenoras the exclusive bargaining representative of employees of the Em-ployer until certified by the Board in an appropriate unit.We find that a.question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of theparties at the hearing, that all salesmen attached to the Employer'ssales agencies in Chelsea, New Brighton, Brooklyn, Long Island City,Jamaica, and Mineola, New York, excluding special representatives,sales representatives, special salesmen, agency managers, "agency as-sistant managers, and other supervisors, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with National Biscuit Company,New York City, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the plate of thisDirection, under the direction and supervision of the Regional Direc-tor for the Second Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by Office Employees InternationalUnion, Local 153, AFL, of Office Employees International Union, orby Retail, Wholesale and Chain Store Food Employees Union, Local338, CIO,'for the purposes of collective bargaining, or by neither.